Citation Nr: 1225498	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  09-47 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease, right knee, with limitation of flexion. 

2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease, right knee, with limitation of extension. 

3.  Entitlement to an initial separate disability rating for degenerative joint disease, right knee, based upon subluxation or lateral instability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from August 1980 to June 1982. 

This appeal arises from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) located in Chicago, Illinois.  In a November 2007 decision, the RO granted service connection and assigned a 10 percent disability rating for a right knee disability.  

In a November 2009 rating decision, the RO revised the Veteran's disability classification into two separately assigned 10 percent evaluations for limitation of flexion and limitation of extension.  Nonetheless, the issues of entitlement to an initial rating in excess of 10 percent for limitation of flexion and 10 percent for limitation of extension for a right knee disability remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

The case was previously remanded by the Board in May 2011 for additional development. 


FINDINGS OF FACT

Degenerative joint disease of the right knee is manifested by, at worst, subjective complaints of pain causing a reduction in physical activity, subjective complaints of the knee giving way; degenerative changes on x-ray study; objective evidence of limitation of flexion to 40 degrees and limitation of extension to 10 degrees, including functional impairment secondary to subjective pain; without objective evidence of lateral instability or subluxation.   



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in excess of 10 percent for limitation of flexion associated with the service-connected degenerative joint disease of the right knee have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107, 5260 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2011).

2.  The criteria for the assignment of a disability rating in excess of 10 percent for the limitation of extension associated with service-connected degenerative joint disease of the right knee have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107, 5260; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes  5003, 5010, 5261 (2011).

3.  The criteria for the assignment of a separate disability for lateral instability or subluxation associated with service-connected degenerative joint disease of the right knee have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107, 5260; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's claim for service connection for a right knee disorder was received in May 2007.  Thereafter, he was notified of the general provisions of the VCAA in correspondence dated in July 2007.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified his duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA. Thereafter, the claim was reviewed and a supplemental statement of the case was issued in May 2012.  

See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in July 2007.

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records and VA treatment records have been obtained and associated with his claims file.  The Veteran has also been provided VA examinations dated in October 2007, February 2009, and June 2011 to determine the nature and severity of his right knee disabilities. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

Furthermore, the Veteran has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.



General Rating Considerations

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that "[c]ompensation for service-connected injury is limited to those claims which show present disability" and held:  "Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance."  This holding has been modified in that separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran. 38 C.F.R. § 4.3.

An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.

VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled." 38 C.F.R. § 4.40.

Factual Background

Service treatment records include an October 1981 note indicating the Veteran complained of right knee trauma.  The examiner noted the Veteran had swelling and limited range of motion due to pain and swelling.  The diagnosis was post-knee trauma.  A June 1982 separation examination was negative for any complaints or diagnoses of a right knee disorder. 

In an October 2006 VA progress note, the Veteran complained of right knee pain.  Physical examination noted mild swelling and tenderness to palpation over the lateral join line of the right lower extremity and the joint was supple with no crepitus or effusion appreciated.  Range of motion was found within normal limits.  There was negative Lachman's and drawer signs.  He had a steady gait.  

A January 2007 VA progress note indicates the Veteran was treated using physical therapy. 

In a February 2007 VA progress note, the Veteran complained that his knee "popped out of socket on him."  The examiner noted he had minimal swelling.  The Veteran stated it is unstable but he has full range of motion with a moderate amount of pain. 

In a May 2007 claim, the Veteran complained of pain, swelling, arthritis, and give away of his right knee. 

During an October 2007 VA examination, the Veteran complained of sharp pain and grinding in his right knee.  He reported it was aggravated by prolonged walking and standing and climbing stairs.  His knee locks several times monthly and his knee has given out five to ten times over the past several years.  He reported decreased endurance.  He stated he cannot run, walk, stand, play sports as long or as vigorously as prior to the injury.  He reported treatment including physical therapy, cortisone injections, and a brace.  The Veteran stated he was a housekeeper and his pain and stability make performing his current job duties difficult but not impossible.  He stayed home from work from his previous employment three times due to knee pain.  Upon physical examination, the Veteran had strength 4/4 bilaterally, no edema, and active flexion of the right knee to 90 degrees limited by pain.  Passive flexion was to 110 degrees.  There were negative Lachman and drawer maneuvers, no varus of valgus instability, and negative McMurry's test.  Mild tenderness was noted over the lateral aspect of the joint line.  There was no swelling, increased warmth, effusion or erythema.  The examiner referred to an April 2007 X-ray report which showed mild degenerative osteophytic hypertrophy involving the margins of the medial joint space and mild medial joint space narrowing. 

VA progress notes dated from June 2007 to March 2011 indicate ongoing treatment for right knee pain, with complaints of cracks, pops, and giving way.  The Veteran was treated with injections in June 2007 and January 2008.  

In progress notes date in June 2007, the examiner noted full range of motion of the right knee.  In progress notes dated in August and October 2008, the examiner found no mediolateral instability, anterior drawer and Lachman's tests were negative, and McMurray's test was questionable positive for the lateral meniscus.  Neurovascular statis was intact.  An X-ray of the right knee revealed slight narrowing of the medial joint space, otherwise normal. 

A September 2008 MRI report showed degeneration in the posterior aspect of the lateral meniscus with a tear and moderate degenerative changes and joint space narrowing on the interior lateral compartment.  

The Veteran underwent arthroscopic partial lateral meniscectomy and partial syndovectomy of the right knee in October 2008.  The post-operative diagnosis was torn lateral meniscus of the right knee with synovitis. 

In a December 2008 VA follow-up, the examiner noted that the Veteran had considerable quadriceps weakness in his knee and his knee tends to give out occasionally. 

During a February 2009 VA examination, the Veteran reported that since his 2008 surgery the grinding and pain on the lateral aspect has improved, but chronic pain persists in the anterior and medial joint lines.  The Veteran complained of weakness, stiffness, swelling and giving way.  The Veteran reported flare ups associated with bending, lifting, walking, weather, and overuse.  It is improved by rest and medication.  During a flare-up there is an increase in pain, range of motion and function of the right knee is moderately additionally limited by pain, weakness, incoordination, fatigability, of which pain has the major functional impact.  Upon physical examination, there was no objective finding of additional limitation of movement following brief repetitive use testing with three repetitions during the examination.  The Veteran asserted that his joint condition affects his standing and walking.  He states he has not been able to find or keep employment since his recent knee surgeries and extensive physical therapy regimen.  His joint disability affects his daily and recreational activities by causing limitation for chores, walking, running, exercising, sexual activities, and weight bearing on the knee.  

During the examination, the examiner noted that although the Veteran complained of pain and crepitus, the patella appeared to track normally.  The medial joint line was tender to palpation.  Medial and lateral collateral ligament testing with varus and valgus stress showed no laxity.  Lachman's test of the anterior and posterior cruciate ligaments showed no laxity.  Range of motion for the right knee was limited to zero degrees of extension to 90 degrees of flexion with complaints of pain.  He stated that the pain begins at -10 degrees extension and continues to zero degrees of extension and he had pain between zero degrees and continues to 90 degrees of flexion.  Strength of bilateral knee extension and flexion was 4/5.  The Veteran demonstrated that during a flare-up or after repetitive use, the effective functional range of motion for the right knee was additionally limited to 10 degrees of extension and 40 degrees of flexion due to increased pain.  An x-ray examination showed mild three compartment osteoarthritis.  

In an August 2010 VA progress note, the Veteran continued to complain of right knee pain.  He stated that he experiences pain with every step and that occasionally the knee will give out.  Upon examination, the examiner noted no swelling or effusion, and he is tender mainly in the patellofemoral compartment.  Range of motion was associated with pain and crepitus.  No instability was noted. 

In an October 2010 VA progress note, the Veteran complained that he has persistent knee pain that is worsening.  Upon physical examination, the examiner noted tenderness in the patellofemoral compartment and over the lateral joint line.  His range of motion was painful beyond 90 degrees, associated with crepitation.  No mediolateral or anteroposterior instability was noted.  An x-ray of the right knee revealed slight narrowing of the medial joint space.  The diagnosis was possible chondromalacia of the patellofemoral compartment of the right knee. 

In February 2011, the Veteran underwent arthroscopic debride of his right knee.  

During a June 2011 VA examination, the Veteran complained of chronic moderate to severe pain on weight bearing and walking.  He also reported stiffness in the mornings, swelling three to four times per week, increased pain on bending and kneeling, and pain on sitting with a flexed knee.  He stated most of the pain was localized to the lateral and anterior aspect of the right knee.  He also complained of deformity, giving way, pain, stiffness, weakness, incoordination, decreased speed of joint motion, decreased movements and increased pain on weight bearing, and weekly flare-ups of severe pain for one to two days per week.  The Veteran denied instability, locking, episodes of dislocation or subluxation, and effusions.  

Upon physical examination, the Veteran had flexion to 90 degrees and extension to zero degrees with pain following repetitive motion.  There was some decreased range of motion after three repetitions including flexion to 85 degrees with normal extension.  The examiner noted there was no evidence of instability of the right knee, no joint effusions, swelling, or tenderness beyond the anterolateral aspect of the right knee along the articular line.  An x-ray report found degenerative changes.  The Veteran reported that he stopped working multiple jobs due to right knee pain.  He also was not currently employed and had been unemployed for two to five years due to right knee pain.  The diagnosis was residuals of injury to right the right knee, posttraumatic osteoarthritis right knee, arthroscopic debridement twice.  The examiner noted that his knee disability produced significant effects on usual occupation due to decreased manual dexterity, problems with lifting and carrying, weakness or fatigue, decreased strength and pain.  

Analysis

A rating action in November 2007 granted service connection for degenerative joint disease of the right knee, assigning a 10 percent disability rating for the knee under Diagnostic Codes 5257-5010, effective from the date of claim for service connection, May 2007.  In a November 2009 decision, the RO revised its rating assignment and assigned two separate 10 percent disability ratings for limitation of flexion and limitation of extension under Diagnostic Codes 5010-5260 and 5010-5261, respectively. 

Diagnostic Code 5010 directs that arthritis due to trauma, substantiated by x-ray findings should be rated as degenerative arthritis.  Diagnostic Code 5003 establishes, essentially, three methods of evaluating degenerative arthritis which is established by x-ray studies:  (1) when there is a compensable degree of limitation of motion, (2) when there is a noncompensable degree of limitation of motion, and (3) when there is no limitation of motion.  Generally, when documented by x-ray studies, arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the joint involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasms, or satisfactory evidence of painful motion.

In the absence of limitation of motion, a 10 percent evaluation is warranted for 
x-ray evidence of arthritic involvement of two or more major joints, and a 20 percent rating is warranted when there is x-ray evidence of arthritic involvement of two or more major joints with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The knee is considered a major joint.  38 C.F.R. § 4.45(f).

Under Hicks v. Brown, 8 Vet. App. 417 (1995), the CAVC noted that Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful motion of a major joint or group of minor joints caused by degenerative arthritis that is established by x-ray evidence to be limited motion even though a range of motion may be possible beyond the point when pain sets in.  Therefore, with x-ray evidence of degenerative changes and objective demonstration of painful, but not compensably limited motion, the limitation of motion due to pain must be taken into consideration in the determination of whether, and to what degree, the limitation is compensable.

Diagnostic Codes 5260 and 5261 govern the rating criteria with regard to limitation of motion of the knee.  Under Diagnostic Code 5260, limitation of flexion of the knee warrants a zero percent rating when flexion is limited to 60 degrees; a 10 percent rating when limited to 45 degrees; a 20 percent rating when limited to 30 degrees; and a 30 percent rating when limited to 15 degrees.  

Under Diagnostic Code 5261, limitation of extension of the leg warrants a zero percent rating when extension is limited to 5 degrees; a 10 percent rating when extension is limited to 10 degrees; a 20 percent rating when limited to 15 degrees; 30 percent when limited to 20 degrees; 40 percent when limited to 30 degrees; and 50 percent when limited to 45 degrees.

The regulations define normal range of motion for the leg as zero degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate I.  

The Board also points out that, in a precedent opinion, the VA General Counsel held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  

Following a review of the evidence pertinent to the Veteran's right knee disabilities noted above, particularly the October 2007, February 2009, and June 2011 VA examination reports, the Board finds that the evidence does not support the assignment of disability ratings in excess of 10 percent for either of the right knee disabilities.  The Veteran's right knee disabilities are shown to be manifested by subjective complaints of pain causing a reduction in physical activity, subjective complaints of the right knee giving way; degenerative changes on x-ray study; but with objective evidence of limitation of flexion to, at worst, 40 degrees, limitation of extension, at worst, to 10 degrees in the right knee, including functional impairment secondary to subjective pain; and without objective evidence of lateral instability or subluxation.

Consideration has been given to other potentially applicable diagnostic codes.  Under Diagnostic Code 5257, recurrent subluxation or lateral instability warrants a 10 percent disability evaluation when slight, a 20 percent disability rating requires moderate impairment of the knee due to recurrent subluxation or lateral instability, while a 30 percent disability rating requires severe impairment of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Given that neither subluxation nor lateral instability has been objectively demonstrated on any examination, a separate evaluation under Diagnostic Code 5257 is not warranted for the right knee.

Finally, as the Veteran does not have ankylosis of the knee, a rating under Diagnostic Code 5256 would not be appropriate.  Neither does he have impairment of the tibia and fibula such that a rating under Diagnostic Code 5262 would be appropriate.

The service-connected degenerative joint disease of the right knee has not met or approximated the criteria for disability evaluations in excess of 10 percent for either limitation of flexion or extension.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 5261, 5262.  The preponderance of the evidence is against the assignment of a higher rating than outlined above for the Veteran's right knee disorders for any period of time since the Veteran filed the current claim; there is no doubt to be resolved; and ratings higher than 10 percent is not warranted for the knee.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  In this case, the evidence shows that the Veteran's right knee disability has been consistently manifested by reported pain and has limited the Veteran's ability to stand for long periods or to walk long distances.  Additionally, range of motion testing performed at each of the Veteran's VA examinations revealed reported pain which accompanied all right knee motion.  During the February 2009 VA examination, the Veteran demonstrated that during a flare-up or after repetitive use, the effective functional range of motion for the right knee was additionally 40 degrees of flexion due to increased pain.  The Board notes that the June 2011 VA examination showed loss of motion on extension on repetitive motion.  The Veteran has been rated accordingly.  In the absence of any additional limitation after repetition and given the extent of right knee flexion and extension shown by the evidence, the Board finds that the assigned disability ratings for the staged periods specified here are commensurate with the overall disability picture shown by the evidence in this case, even after taking into account the factors set forth under DeLuca and 38 C.F.R. § 4.40.  DeLuca, 8 Vet. App. 202.

The Board has also considered the assignment of higher disability ratings on an extra-schedular basis.  The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms' (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the June 2011 VA examination report expresses the opinion that the Veteran's right knee disability 'significantly effected' his usual occupation.  This determination appears to be based, at least in part, upon the Veteran's assertion that he regularly lost or quit jobs due to his right knee pain.  Nonetheless, the remaining evidence does not support such a finding.  In this regard, the VA treatment records do not reflect such loss of function, nor do they indicate any prescribed periods of total disability.  Moreover, there is no additional evidence in the record, either from the Veteran or his employers, that would tend to corroborate the Veteran's assertion that he was unemployed due to his disability.  Under the circumstances, the Board finds that schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment, should the disability worsen.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For the foregoing reasons, the Board concludes that the record does not support the assignment of initial disability ratings higher than 10 percent for degenerative joint disease of the right knee injury with limitation of flexion, nor the assignment of an initial disability rating higher than 10 percent for degenerative joint disease of the right knee injury with limitation of extension, nor the assignment of a separate disability rating for lateral instability or subluxation.  The Board has applied the benefit-of-the doubt doctrine in determining whether the criteria for higher disability ratings are met, but finds that the preponderance of the evidence is against assignment of any higher ratings.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. at 53-56.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease, right knee, with limitation of flexion, is denied. 

Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease, right knee, with limitation of extension, is denied. 

Entitlement to an initial separate disability rating for degenerative joint disease, right knee, based upon subluxation or lateral instability, is denied.




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


